Case: 1:17-cv-02048 Document #: 71-12 Filed: 03/25/19 Page 1 of 2 PagelD #:739

EXHIBIT 12

 
Case: 1:17-cv-02048 Document #: 71-12 Filed: 03/25/19 Page 2 of 2 RagelD #:739

 

THOMAS J. DART
Sheriff of Cook County
Richard Daley Center
56 Washington Street, Suite 704
Chicago, Llinois 60602

December 19, 2016

Brad Sendefar
7935 Berkshire
Hanover Park, DL 60133

RE: Notification of Disqualification
Via Certified Mail and Cook County Email

Dear Brad Sandeilrr,

‘This letter is to notify you that you are disqualified from the promotional process for the position of
Polive Officer with the Shertff’s Police Department due to failure to meet the requirements for the

following:
[] Attendance Bd Discipline I] Physical Ability Test

{_lother: Brady Violation - MI2015-0073
The requivements for the above cat be found in the SEAM Article B Merit Rank and Promotional Procedures,
which ig posted on the Sheriffs Office website: www.cookcontysheriffore.
ou wish to dispute disqualification for attendance or discipline, you must contact Compliance
Officer Robert Egan at (312) 603-4380 within seven (7) days of receipt of this letter, “Note: You
may only appeal a disqualification for attendance or discipline reasons, Your appeal will only be

considered if a timekeeping or recordkeeping error is discovered in which you would othervdse be
deemed qualified pursuant to the attendance and disoipline standards in the applicable SEAM article.

iy

axons ov factors ware considered in any decision J made or action tack relating to this
1 do not know of, or have any reason Lo believe that, anyone else considered ar took
ry with respect to this entplayment detion,

| certify, that no political re
employment action, Further,
action based an political raayons or factor

Sincerely, mp
dere
gan Waite

Bureau Chief - First Deputy Chief of Police
Cook County Sheriff's Office

ce: Robert Egan, Compliance Officer

POO075

 

 
